Name: 89/207/EEC: Council Decision of 27 February 1989 on the conclusion of a Supplementary Protocol to the Agreement establishing an association between the European Economic Community and Malta
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 1989-03-23

 Avis juridique important|31989D020789/207/EEC: Council Decision of 27 February 1989 on the conclusion of a Supplementary Protocol to the Agreement establishing an association between the European Economic Community and Malta Official Journal L 081 , 23/03/1989 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 15 P. 0011 Swedish special edition: Chapter 11 Volume 15 P. 0011 COUNCIL DECISION of 27 February 1989 on the conclusion of a Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Malta (89/207/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas it is necessary to approve a supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Malta (2), signed at Valletta on 5 December 1970, which adapts certain provisions of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Malta and Annexes I to VI thereto are hereby approved on behalf of the Community. The text of the Protocol and its Annexes is attached to this Decision Article 2 The President of the Council shall give the notification provided for in Article 5 of the Protocol (3). Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 27 February 1989. For the Council The President P. SOLBES (1) OJ No C 69, 20.3.1989. (2) OJ No L 61, 14.3.1971, p. 2. (3) See page 80 of this Official Journal.